Citation Nr: 1546322	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-23 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 40 percent disability rating for limitation of motion of the right wrist, as a manifestation of service-connected rheumatoid arthritis.
 
2.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 20 percent disability rating for limitation of motion of the right shoulder, as a manifestation of service-connected rheumatoid arthritis.
 
3.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 20 percent disability rating for limitation of motion of the left shoulder, as a manifestation of service-connected rheumatoid arthritis.
 
4.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left wrist, as a manifestation of service-connected rheumatoid arthritis.
 
5.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left knee, as a manifestation of service-connected rheumatoid arthritis.
 
6.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right knee, as a manifestation of service-connected rheumatoid arthritis.
 
7.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right foot, as a manifestation of service-connected rheumatoid arthritis.
 
8.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left foot, as a manifestation of service-connected rheumatoid arthritis.
 
9.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right hand, as a manifestation of service-connected rheumatoid arthritis.
 
10.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left hand, as a manifestation of service-connected rheumatoid arthritis.
 
11.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right hip, as a manifestation of service-connected rheumatoid arthritis.
 
12.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left hip, as a manifestation of service-connected rheumatoid arthritis.
 
13.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right ankle, as a manifestation of service-connected rheumatoid arthritis.
 
14.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left ankle, as a manifestation of service-connected rheumatoid arthritis.
 
15.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the right elbow, as a manifestation of service-connected rheumatoid arthritis.
 
16.  Entitlement to an effective date earlier than March 22, 2001, for the assignment of a 10 percent disability rating for painful motion of the left elbow, as a manifestation of service-connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served a period of active duty for training from July 1987 to January 1988, and a period of active duty from May 1991 to June 1999, with additional service in the Marine Corps Reserve. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 decision by the Appeals Management Center (AMC) in Washington, D.C. 

In August 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for the issuance of a statement of the case (SOC).  The Veteran perfected a timely appeal in July 2009 and the case returned to the Board in December 2012.  At that time, the Board remanded the claims for the scheduling of a hearing before the Board at the RO.  In January 2013 the Veteran withdrew her request for a hearing and the case has once again returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Entitlement to an increased 40 percent evaluation for severe degeneration of the right wrist previously rated as rheumatoid arthritis of multiple joints was granted in an April 2007 rating decision, effective March 22, 2001.  

2.  The April 2007 rating decision also assigned separate ratings for left wrist limitation of motion, rated as 10 percent disabling; bilateral shoulder disabilities, rated as 20 percent disabling; and bilateral knee, foot, hand, hip, ankle, and elbow disabilities, each separately rated as 10 percent disabling; all effective March 22, 2001.  

3.  The Veteran's initial claim for service connection for rheumatoid arthritis was received on July 2, 1999 and included consideration of whether separate ratings are warranted for all joints affected by the disability.  

4.  It is factually ascertainable that the Veteran's service-connected rheumatoid arthritis manifested joint pain, painful motion, inflammation, and stiffness of the bilateral wrists, shoulders, knees, feet, hands, hips, ankles, and elbows since active duty service, more than a year prior to receipt of her claim for service connection on July 2, 1999. 
5.  It is also factually ascertainable that the Veteran's service-connected rheumatoid arthritis manifested right wrist impairment with loss of bone substance and marked deformity more than a year prior to receipt of her claim for service connection on July 2, 1999. 

6.  The Veteran's claim for service connection was received less than a year after her discharge from active duty on June 30, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 40 percent rating for limitation of motion of the right wrist as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 20 percent disability rating for limitation of motion of the right shoulder as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
3.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 20 percent disability rating for limitation of motion of the left shoulder as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
4.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left wrist as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

5.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left knee as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

6.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right knee as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
7.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right foot as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

8.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left foot as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
9.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right hand as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
10.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left hand as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
11.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right hip as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
12.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left hip as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
13.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right ankle as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
14.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left ankle as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
15.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the right elbow as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.
 
16.  The criteria for an effective date of July 1, 1999, but not earlier, for the assignment of a 10 percent disability rating for painful motion of the left elbow as a manifestation of service-connected rheumatoid arthritis are met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal originates from an April 2007 rating decision assigning separate compensable evaluations for limited motion of multiple joints as manifestations of service-connected rheumatoid arthritis.  The separate ratings were all assigned effective March 22, 2001, the date the AOJ determined that the Veteran's claim was received.  The Veteran contends that an effective date of July 1, 1999 is warranted for all the separate ratings; the same effective date as the award of service connection for rheumatoid arthritis.  This case has a somewhat complicated procedural history and the Board will therefore begin by reviewing the history of the claims currently on appeal. 

The Veteran separated from active duty service on June 30, 1999 and filed a claim for entitlement to service connection for rheumatoid arthritis three days later on July 2, 1999.  In a November 2000 rating decision, the RO awarded service connection for rheumatoid arthritis to include bone and joint damage of the right wrist.  An initial noncompensable evaluation was assigned effective July 1, 1999 under Diagnostic Code 5002, pertaining to rheumatoid arthritis.  The code sheet accompanying the November 2000 rating decision shows that the Veteran's condition was characterized as posttraumatic osteoarthritis of the right wrist.  The Veteran filed a notice of disagreement (NOD) in March 2001, contending that an increased rating was warranted for her "right wrist condition, rheumatoid arthritis."  Her representative clarified in a December 2001 memorandum that the Veteran was seeking separate ratings for rheumatoid arthritis of multiple joints and post-traumatic osteoarthritis of the right wrist.  

The Veteran's service-connected rheumatoid arthritis was recharacterized in a May 2002 rating decision as rheumatoid arthritis of multiple joints, currently manifested as right wrist joint degeneration.  An increased 10 percent rating was assigned effective July 1, 1999, again under Diagnostic Code 5002.  The Veteran expressed disagreement with the evaluation assigned her rheumatoid arthritis, and stated in a June 2002 NOD that all joints affected by the disability should be rated separately.  The joints were specified as the neck, shoulders, elbows, wrists, hands, back, hips, ankles, and feet.  The Veteran also argued that the 1999 VA examination supported her claim for higher and separate ratings and an effective date of July 1, 1999 was appropriate. 

The April 2007 rating decision on appeal awarded service connection for painful motion of the left wrist and bilateral shoulders, knees, feet, hands, hips, ankles, and elbows all as a manifestation of rheumatoid arthritis.  The shoulders were each assigned a separate 20 percent rating for compensable limitation of motion under Diagnostic Code 5201 (limitation of motion of the arm); the other joints were all assigned separate 10 percent ratings under the appropriate diagnostic code for rating limitation of motion in accordance with Diagnostic Code 5002 (providing that chronic residuals of rheumatoid arthritis are rated under the appropriate diagnostic code for limitation of motion or ankylosis or assigned a 10 percent evaluation for noncompensable limited motion with accompanying swelling, muscle spasm, or pain).  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  All the new ratings were assigned an effective date of March 22, 2001, the date the AOJ determined the Veteran filed a claim to "reopen."  The April 2007 rating decision also recharacterized the Veteran's right wrist disability as severe degeneration of the right wrist and assigned an increased 40 percent evaluation effective March 22, 2001.

The Veteran contends that an earlier effective date of July 1, 1999 is warranted for the assignment of separate ratings for the various manifestations of her rheumatoid arthritis.  The Board agrees.  Although the AOJ identified the March 22, 2001 NOD as the Veteran's claim (vaguely characterized in the April 2007 rating decision as a "reopened claim"), the Board finds that the Veteran's claim received on July 2, 1999 for entitlement to service connection for rheumatoid arthritis clearly includes all symptomatology associated with that disability, to include multiple joints affected by rheumatoid arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for a disability encompasses all associated symptomatology, regardless of how that symptomatology is diagnosed).  Thus, for the purposes of determining the proper effective date for the award of separate disability ratings, the date of claim is July 2, 1999, three days after the Veteran's separation from active duty service.  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  
After review of the evidence, the Board finds that it is factually ascertainable that the Veteran's service-connected rheumatoid arthritis manifested painful and limited motion in the bilateral wrists, shoulders, knees, feet, hands, hips, ankles and elbows more than one year prior to July 2, 1999, the date the initial claim for service connection was received.  Service treatment records document complaints of pain, swelling, and inflammation in various joints as early as May 1993 when the Veteran was referred to an internal medicine consultation during active duty for multiple arthralgias and a positive rheumatoid factor.  Although the examiner found that the Veteran's clinical presentation was not consistent with rheumatoid arthritis, the Veteran continued to complain of multiple joint pain.  In February 1994, she was diagnosed with rheumatoid arthritis and the examining physician noted that the Veteran's use of natural steroids during her recent pregnancy could have confused the manifestations of her arthritis.  

The Veteran continued to receive treatment for rheumatoid arthritis during active duty service and was referred for consultations with rheumatology, physical therapy, and orthopedics all for complaints of pain, occasional inflammation, and stiffness of the joints.  While a June 1995 bone scan showed abnormal activity only at the right wrist, the Veteran consistently reported experiencing symptoms of rheumatoid arthritis in many joints, including those awarded separate ratings in the April 2007 rating decision on appeal.  A November 1997 rheumatology examination by the Department of Navy also demonstrated mild limitation of motion in the bilateral shoulders, elbows, and right wrist.  The Veteran was found unfit for duty due, in part, to rheumatoid arthritis by the Physical Evaluation Board (PEB) in March 1999 and filed her claim for service connection three days after her discharge from active duty on July 1, 1999.  

The evidence therefore demonstrates that the Veteran's rheumatoid arthritis manifested painful motion, inflammation, and stiffness of multiple joints more than a year before receipt of her claim in July 1999.  As noted above, the separate evaluations assigned by the AOJ in the April 2007 were assigned on the basis of painful and limited motion of the specified joints under Diagnostic Code 5002. 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Diagnostic Code 5002 for rating rheumatoid arthritis provides for rating the disease either as an active process or on the basis of chronic residuals.  The Veteran's rheumatoid arthritis is rated as chronic residuals affecting various joints.  In such cases, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

As noted above, service medical records document the Veteran's complaints of pain, inflammation, and swelling in multiple joints prior to receipt of her claim for service connection in July 1999.  The Veteran is competent to report the symptoms and impairment associated with her rheumatoid arthritis and her lay statements establish the presence of pain and limited function in the bilateral wrists, shoulders, knees, feet, hands, hips, ankles and elbows.  Although the August 1999 VA examination noted full range of motion of the joints, the Board observes that the examination report is not detailed and it appears not all joints were adequately examined.  In any event, the VA examiner also observed that the bilateral shoulders and hips exhibited pain and other markers of disability even if no diagnosis was rendered.  With consideration of the Veteran's competent and credible lay complaints and the contents of the service treatment records, the Board finds that it is factually ascertainable that the Veteran's rheumatoid arthritis manifested painful and limited motion in the bilateral wrists, shoulders, knees, feet, hands, hips, ankles and elbows more than one year prior to July 2, 1999.

It is also factually ascertainable that the Veteran's right wrist worsened in severity to the point contemplated by a 40 percent rating prior to receipt of the Veteran's claim in July 1999.  The April 2007 rating decision on appeal awarded an increased 40 percent evaluation for severe degeneration of the right wrist effective March 22, 2001.  The 40 percent rating was assigned under Diagnostic Code 5002 and by analogy to Diagnostic Code 5211 pertaining to impairment of the ulna in the forearm.  Under this diagnostic code, a 40 percent evaluation is warranted for the major (dominant) extremity with nonunion in the upper half of the ulna with false movement and loss of bone substance and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  During the November 1997 Navy rheumatology examination, the Veteran's right wrist manifested marked loss of flexion and extension with synovitis.  The diagnosis was erosive disease of the right wrist.  The June 1995 bone scan also demonstrated findings consistent with active arthritis of the right wrist, as well as carpal malalignment and superimposed vascular necrosis.  The August 1999 VA examination diagnosed posttraumatic osteoarthritis of the right wrist, though physical examination of the joint was normal.  This finding is inconsistent with the other evidence of record, including the Veteran's lay statements and the findings of severe degeneration during service.  Therefore, with consideration of all the evidence of record, the Board finds that the right wrist manifestations of the Veteran's rheumatoid arthritis increased in severity and met the criteria for the 40 percent evaluation more than one year prior to receipt of the claim on July 2, 1999.  

The Board has determined that the Veteran's original claim for service connection (as this case involves the appropriate effective date for initial ratings) was received on July 2, 1999.  It is also factually ascertainable that the service-connected rheumatoid arthritis met the criteria for separate ratings for various joint involvement under Diagnostic Code 5002 several years before the claim was received.  The right wrist disability also met the criteria for an increased 40 percent rating more than one year prior to July 2, 1999.  As the increase in disability occurred more than one year prior to the date of claim, the increase is effective the date of claim.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  The Veteran's claim was received on July 2, 1999, but as the claim was one for service connection and was filed within a year of her date of discharge, the appropriate effective date for the award is July 1, 1999-the day following the Veteran's discharge from active duty.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  Thus, the award of separate ratings for multiple joint manifestations of the Veteran's service-connected rheumatoid arthritis (to include the assignment of a 40 percent rating for severe degeneration of the right wrist) should be effective July 1, 1999 and the claims on appeal are granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  The Board's decision to grant earlier effective dates for the manifestations of the Veteran's rheumatoid arthritis to July 1, 1999 constitutes a full grant of the benefits sought on appeal.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to an effective date of July 1, 1999 for the assignment of a 40 percent disability rating for limitation of motion of the right wrist as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date earlier than July 1, 1999 for the assignment of a 20 percent disability rating for limitation of motion of the right shoulder as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 20 percent disability rating for limitation of motion of the left shoulder as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left wrist as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left knee as a manifestation of service-connected rheumatoid arthritis is granted.
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right knee as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right foot as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left foot as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right hand as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left hand as a manifestation of service-connected rheumatoid arthritis is granted.

Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right hip as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left hip as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right ankle as a manifestation of service-connected rheumatoid arthritis is granted.
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left ankle as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the right elbow as a manifestation of service-connected rheumatoid arthritis is granted.
 
Entitlement to an effective date of July 1, 1999 for the assignment of a 10 percent disability rating for painful motion of the left elbow as a manifestation of service-connected rheumatoid arthritis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


